Citation Nr: 1032797	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  05-02 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for prostatitis with benign 
prostatic hypertrophy, to include as secondary to herbicide 
exposure.

2.  Whether new and material evidence was received to reopen a 
service connection claim for a disability characterized by 
leukopenia, to include as secondary to herbicide exposure.

3.  Whether new and material evidence was received to reopen a 
service connection claim for bronchitis, to include as secondary 
to herbicide exposure.

4.  Whether new and material evidence was received to reopen a 
service connection claim for a skin disability, claimed as 
chloracne and vitiligo, to include as secondary to herbicide 
exposure.

5.  Whether new and material evidence was received to reopen a 
service connection claim for hypertension, to include as 
secondary to herbicide exposure.

6.  Whether new and material evidence was received to reopen a 
service connection claim for sarcoidosis with lymphadenopathy, to 
include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Rebecca B. Phalen, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1969 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In April 2007, the Veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  The Board remanded this 
case for additional development in December 2007.  The requested 
development has been substantially completed.  

Although a review of the appellate record reveals that additional 
service personnel and reserve service treatment records were 
added since the last final decisions involving the claims to 
reopen, the evidence received is either duplicative or cumulative 
of the evidence previously considered.  The Board finds the 
documents received are not relevant evidence that would require 
reconsideration of a previously denied claim.  See 38 C.F.R. 
§ 3.156(c) (2009).

The Board notes that in correspondence dated in July 2009 the 
Veteran asserted his belief that sarcoidosis may have been 
incurred as a result of malaria prevention treatment he received 
in June 1971.  The United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") has held, however, that 
reliance upon a new etiological theory is insufficient to 
transform a claim which has been previously denied into a 
separate and distinct, or new, claim.  See Ashford v. Brown, 10 
Vet. App. 120 (1997).  Therefore, new and material evidence is 
required to reopen the claim as to this matter.

The Board also notes that on October 13, 2009, in accordance with 
authority provided in 38 U.S.C. § 1116, VA announced a decision 
to establish presumptions of service connection, based upon 
exposure to herbicides within the Republic of Vietnam during the 
Vietnam era, for three new conditions: ischemic heart disease, 
Parkinson's disease, and B cell leukemias. In order to avoid the 
unnecessary diversion of resources and the unnecessary issuance 
of denials in claims that may be granted when the planned new 
presumptions are made effective, on November 20, 2009, the 
Secretary directed the Board to stay action on all claims for 
service connection that cannot be granted under current law but 
that potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart disease, 
Parkinson's disease, and B cell leukemias based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  While the Veteran has been provided a diagnosis of 
hypertension, there is no evidence demonstrating a diagnosis of 
ischemic heart disease.  Therefore, his case is not subject to 
the stay and the Board may proceed in adjudication.  See 
Brokowski v. Shinseki, 23 Vet. App. 79 (2009).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  Prostatitis with benign prostatic hypertrophy was not 
manifest during active service and is not shown to have developed 
as a result of an established event, injury, or disease during 
active service.

3.  An August 1994 rating decision denied entitlement to service 
connection including for leukopenia, skin rash and vitiligo, and 
hypertension; the Veteran was notified of the determination but 
did not appeal.

4.  Evidence added to the record since the August 1994 rating 
decision does not raise a reasonable possibility of 
substantiating the claim for entitlement to service connection 
for leukopenia, skin rash and vitiligo, or hypertension.

5.  A July 1997 rating decision denied reopening a claim for 
entitlement to service connection for bronchitis, chloracne, and 
sarcoidosis; the Veteran was notified of the determination but 
did not appeal.

6.  Evidence added to the record since the July 1997 rating 
decision does not raise a reasonable possibility of 
substantiating the claim for entitlement to service connection 
for bronchitis, chloracne, or sarcoidosis.


CONCLUSIONS OF LAW

1.  Prostatitis with benign prostatic hypertrophy was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).

2.  New and material evidence was not received and the claim for 
entitlement to service connection for leukopenia may not be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  New and material evidence was not received and the claim for 
entitlement to service connection for bronchitis may not be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

4.  New and material evidence was not received and the claim for 
entitlement to service connection for a skin disorder including 
chloracne and vitiligo may not be reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

5.  New and material evidence was not received and the claim for 
entitlement to service connection for hypertension may not be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

6.  New and material evidence was not received and the claim for 
entitlement to service connection for sarcoidosis may not be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled by 
information provided to the Veteran in letters dated in December 
2002, January 2008, and July 2009.  Those letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing his claim and identified the Veteran's 
duties in obtaining information and evidence to substantiate his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing 
the sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.   The Veteran was provided notice as to these matters 
in March 2006.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court also held that in order to successfully reopen a previously 
and finally disallowed claim, the law requires the presentation 
of a special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA claimants.  
Because these requirements define particular types of evidence, 
when providing the notice required by the VCAA it is necessary, 
in most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique character 
of evidence that must be presented.  The July 2009 notice in this 
case adequately informed the Veteran of the evidence necessary to 
reopen his claims.

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  For records not in the custody of a Federal department 
or agency, reasonable efforts will generally consist of an 
initial request for the records and, if the records are not 
received, at least one follow-up request.  38 C.F.R. 
§ 3.159(c)(1).  

In this case, the available record includes service treatment 
records, military reserve service treatment records, VA treatment 
and examination reports, Social Security Administration records, 
and statements and testimony in support of the claims.  A 
November 19, 2009, VA report of contact noted the Veteran 
expressed concern as to whether VA had received the records from 
Comprehensive Vascular Surgery of Georgia, Inc., that he had 
provided in October 13, 2009.  A review of the record reveals 
that these records were, in fact, received.  

The Board also notes that the December 2007 remand instructions 
requested verification of any periods of active duty for training 
(ACDUTRA) the Veteran may have completed after his discharge from 
active service.  While this action does not appear to have been 
completed, the Board finds the information requested is not 
required for an adequate determination of the issues on appeal.  
The Veteran has identified no specific injury or disease that was 
incurred during a period of ACDUTRA.  The Court has recently held 
that regulations concerning presumptive service connection, the 
presumption of soundness, and the presumption of aggravation were 
inapplicable to claims based upon ACDUTRA service.  See Smith v. 
Shinseki,  No. 08-1667, slip op. (Vet. App. Aug. 17, 2010).  The 
Board finds the notice requirements pertinent to the issues on 
appeal have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
Further attempts to obtain additional evidence would be futile.  

The VCAA provides that for service connection claims a medical 
examination or medical opinion is deemed to be necessary if the 
record does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical evidence 
of a current diagnosed disability or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered an 
event, injury, or disease in service, or has a disease or 
symptoms of a disease manifest during an applicable presumptive 
period, and indicates the claimed disability or symptoms may be 
associated with the established event, injury, or disease.  38 
C.F.R. § 3.159(c)(4).  The Court has held that when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  

The Court has held, however, that VA is not required to provide a 
medical examination to a claimant as part of the duty to assist 
if the record does not already contain some indication that a 
current disability is related to military event, injury, or 
disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see 
also Duenas v. Principi, 18 Vet. App. 512, 517 (2004); Wells v. 
Principi, 326 F.3d 1381 (2003) (Board under no obligation to 
obtain a medical opinion when there is no competent evidence that 
the Veteran's disability or symptoms were service related).  

In this case, the record shows that the Veteran served in the 
Republic of Vietnam from January 1971 to June 1971 and that he 
participated in a combat operation against the enemy.  Records 
also show he served as a cook.  The Veteran contends that his 
prostatitis with benign prostatic hypertrophy was incurred as a 
result of Agent Orange exposure.  The Board notes that 
prostatitis or benign prostatic hypertrophy are not disease under 
38 C.F.R. § 3.309 (2009), for which presumptive service 
connection may be established based upon service in Vietnam.  
While direct service connection may be established for these 
disorders, there is no competent evidence in this case indicating 
that the Veteran's prostatitis with benign prostatic hypertrophy 
may have developed as a result of an exposure to herbicides.  As 
such, the Board finds that a VA examination or medical opinion in 
this case is not required.  See Bardwell v. Shinseki, No. 08-
2257, Slip op. (Vet. App. Aug. 17, 2010).  The available medical 
evidence is sufficient for adequate determinations.  There has 
been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claims would not cause 
any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).  

VA regulations provide that certain disorders, including prostate 
cancer, associated with herbicide agent exposure in service may 
be presumed service connected.  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  Veterans diagnosed with 
an enumerated disease who, during active service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307.  

VA, under the authority of the Agent Orange Act of 1991, has also 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during the 
Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 72 Fed. Reg. 32,395 (Jun. 12, 
2007).  

The Court, however, has held that even though a disease is not 
included on the list of presumptive diseases a nexus between the 
disease and service may nevertheless be established on the basis 
of direct service connection.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007) ("The existence of presumptive service 
connection for a condition based on exposure to Agent Orange 
presupposes that it is possible for medical evidence to prove 
such a link before the National Academy of Sciences recognizes a 
positive association.").  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that when a 
claimed disorder is not included as a presumptive disorder direct 
service connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in- service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

The Court has also held that medical evidence is required to 
demonstrate a relationship between a present disability and the 
continuity of symptomatology demonstrated if the condition is not 
one where a layperson's observations would be competent.  See 
Clyburn v. West, 12 Vet. App. 296 (1999).  In Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held 
that the lay evidence presented by a veteran concerning his 
continuity of symptoms after service may generally be considered 
credible and ultimately competent, regardless of a lack of 
contemporaneous medical evidence.  

Lay evidence is competent to establish observable symptomatology; 
however, VA may make credibility determinations as to whether the 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is an 
issue of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2009).

In this case, a review of the record reveals service treatment 
records are negative for complaint, treatment, or diagnosis for 
prostatitis or benign prostatic hypertrophy.  The Veteran's 
September 1971 separation examination revealed a normal clinical 
evaluation.  An August 1984 ACDUTRA examination revealed no 
clinical abnormalities of the prostate.  Private medical records 
dated in 1996 show the Veteran complained of increased urinary 
frequency.  A diagnosis of benign prostatic hypertrophy was 
provided.  An October 1996 report noted a diagnosis of benign 
prostatic hypertrophy with stable prostate-specific antigen (PSA) 
findings.  A diagnosis of prostatitis was provided in July 2001.  

Based upon the evidence of record, the Board finds that 
prostatitis with benign prostatic hypertrophy was not manifest 
during active service and is not shown to have developed as a 
result of an established event, injury, or disease during active 
service.  Although the Veteran contends that his prostatitis with 
benign prostatic hypertrophy developed as a result of his 
exposure to Agent Orange during active service in Vietnam, there 
is no competent evidence linking this specific disorder to an 
herbicide used in the Republic of Vietnam.  The Board notes that 
presumptive service connection for prostate cancer may be 
established based upon service in Vietnam, but that there is no 
evidence in this case the Veteran has prostate cancer.  

The medical evidence of record shows the Veteran's prostatitis 
with benign prostatic hypertrophy developed many years after his 
release from active service and there is no evidence of symptoms 
related to this disorder having continued since service.  The 
Federal Circuit has held that the passage of many years between 
discharge from active service and the medical documentation of a 
claimed disability may be considered evidence against a claim of 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

While the appellant may sincerely believe that he has prostatitis 
with benign prostatic hypertrophy as a result of active service, 
he is not a licensed medical practitioner and is not competent to 
offer opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  For the 
reasons provided, the Board finds that the Veteran's claim for 
entitlement to service connection for prostatitis with benign 
prostatic hypertrophy must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence in this case is against 
the Veteran's service connection claim.

New and Material Evidence Claims

VA law provides that a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
Federal Circuit has held, however, that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously presented 
to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

The Veteran's claims for entitlement to service connection for 
tumors, skin rash, a lung problem, and chloracne were denied in a 
final July 1980 rating decision.  An August 1994 rating decision 
denied entitlement to service connection for leukopenia, 
chloracne, vitiligo, hypertension, and sarcoidosis.  Service 
connection for bronchitis, chloracne, and sarcoidosis was denied 
in an August 1995 rating decision.  It was noted that the 
evidence demonstrated a diagnosis of sarcoidosis was provided in 
1974 and that a military reserve service examination in May 1985 
revealed idiopathic leukopenia.  The RO found that the evidence 
of record did not show leukopenia, bronchitis, chloracne, 
vitiligo, hypertension, or sarcoidosis were manifest in service 
and that they were not diseases for which service connection 
could be presumed based upon herbicide exposure in Vietnam.  A 
July 1997 rating decision denied reopening the claims for 
bronchitis, chloracne, and sarcoidosis.  The Veteran did not 
perfect an appeal and these rating decisions became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

The evidence added to the record since the last final rating 
decisions includes testimony and statements from the Veteran 
reiterating his claims and treatment records indicating diagnoses 
of acne, steroid acne, sarcoidosis, bronchitis, leukonychia, and 
tinea without opinion as to etiology.  In statements submitted in 
support of his claims the Veteran asserted that his sarcoidosis 
was incurred either as a result of Agent Orange exposure or to 
medication he received in service for malaria.  He provided 
copies of medical information concerning Chloroquine which 
contain no pertinent information as to etiology.  He also 
testified that he was first provided a diagnosis of hypertension 
in approximately 1990 and asserted that his hypertension and 
bronchitis developed as a result of sarcoidosis.

Based upon a comprehensive review, the Board finds the evidence 
added to the record since the last final rating decisions as to 
the issues on appeal does not raise a reasonable possibility of 
substantiating the claims.  There is no new or material evidence 
demonstrating that these disorder were incurred during or as a 
result of active service.  Therefore, the claims for entitlement 
to service connection may not be reopened.  





















	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for prostatitis with benign 
prostatic hypertrophy, to include as secondary to herbicide 
exposure, is denied.

New and material evidence was not received to reopen a service 
connection claim for a disability characterized by leukopenia, to 
include as secondary to herbicide exposure; the appeal is denied.

New and material evidence was not received to reopen a service 
connection claim for bronchitis, to include as secondary to 
herbicide exposure; the appeal is denied.

New and material evidence was not received to reopen a service 
connection claim for a skin disability, claimed as chloracne and 
vitiligo, to include as secondary to herbicide exposure; the 
appeal is denied.

New and material evidence was not received to reopen a service 
connection claim for hypertension, to include as secondary to 
herbicide exposure; the appeal is denied.

New and material evidence was not received to reopen a service 
connection claim for sarcoidosis with lymphadenopathy, to include 
as secondary to herbicide exposure; the appeal is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


